Whereas it appeared to this Court That The Defendants had obtained a Judgment on Default in the Court of Common Pleas, held in August 1720 before Richard Allein Esq. then Chief Justice, on a certain Bond bearing date the 8th of October 1718, under the hand and Seal of the Complainant; and that the Complainant on the 2d September 1720, obtained- an Injunction from William Dry Esq. then Chancellour of the Province (pro hac Vice) to stay Execution on the said Judgment, until the Defendants had put in their answer to the Complainants Bill of Complaint, or other order to the contrary. Now upon opening of the matter this present day unto this Court by Mr. Hume, being of the Defendant’s Counsil, it was alledged that the said Defendants have since put in a full and perfect answer to the Complainant’s Bill, and thereby denied the whole equity thereof; It was Therefore Prayed That The said Injunction may stand absolutely dissolved; Whereupon and upon hearing of The Complainant and his Counsel, and what was alledged on either side, The Court was unanimously of Opinion, That There was not sufficient Equity in the Complainant’s Bill, to intitle him to such an Injunction, that the Complainant might have been relieved at Common Law; and that there was no cause [4] For continuing the said Injunction, And doth accordingly Order That the same Do stand absolutely dissolved.
Intr.
Thos Lamboll Deputy Register